EXHIBIT 10.8


AMERISOURCEBERGEN CORPORATION

RESTRICTED STOCK UNIT AWARD TO EMPLOYEE






Participant:            Name


Number of
Restricted Stock Units Granted:    


Date of Grant:            


Vesting Date:            


RECITALS
This Restricted Stock Unit Award (the “Award Agreement”) is made by
AmerisourceBergen Corporation, a Delaware corporation (the “Company”), pursuant
to the AmerisourceBergen Corporation Omnibus Incentive Plan (the “Plan”).
WHEREAS, the Company has agreed to grant to the Participant Restricted Stock
Units, subject to certain restrictions and on the terms and conditions contained
in this Award Agreement.
NOW, THEREFORE, in consideration of the foregoing and the premises contained
herein and intending to be legally bound hereby:
1.
Definitions. Unless otherwise defined herein, capitalized terms used in this
Award Agreement shall have the meanings ascribed to them in the Plan. As used
herein:

(a) “Award” means an award of Restricted Stock Units hereby granted.
(b) “Date of Grant” means the date on which the Company awarded the Restricted
Stock Units to the Participant pursuant to the Plan.
(c) “Qualifying Change in Control” means a Change in Control that is a “change
in the ownership or effective control” or a “ change in the ownership of a
substantial portion of the assets” within the meaning of Treasury Regulation
1.409A-3(i)(5).
(d) “Restricted Stock Units” means the Restricted Stock Units which are the
subject of the Award hereby granted.
(e) “Shares” mean shares of the Company’s Common Stock.
(f) “Taxes” means the federal, state and local income and employment taxes
required to be withheld in connection with the vesting and issuance of the
Shares (or other amounts or property) under the Award.
(g) “Vesting Period” means, with respect to each Restricted Stock Unit, the
period beginning on the Date of Grant and ending on the third anniversary
thereof.
(h) “Voluntary Retirement” means any voluntary termination by the Participant as
an employee of the Company (or any Parent or Subsidiary) (i) after reaching age
sixty-two (62) and completing sixty (60) full months of continuous Service with
the Company or its Parent or Subsidiaries or (ii) after reaching age fifty-five
(55), where the Participant’s age plus years of continuous employment with the
Company or its Parent or Subsidiaries equals at least seventy (70).









--------------------------------------------------------------------------------




2.
Grant of Restricted Stock Units. Subject to the terms and conditions set forth
herein and in the Plan, the Company hereby grants to the Participant the
Restricted Stock Units. Each Restricted Stock Unit represents an unfunded
unsecured right of the Participant, upon vesting of the Restricted Stock Unit,
to receive one Share.

3.
Vesting. Subject to the terms and conditions set forth herein and in the Plan,
the Restricted Stock Units shall become 100% vested on the last day of the
Vesting Period (the “Vesting Date”), provided the Participant has remained in
Service from the Date of Grant through the Vesting Date.

Notwithstanding the foregoing,
(a) if the Participant ceases to be in Service prior to the Vesting Date as a
result of the Participant’s death or Disability, the Restricted Stock Units
shall become 100% vested as of the date of such cessation of Service;
(b) if the Participant’s Service terminates during the Vesting Period due to the
Participant’s Voluntary Retirement, then the Restricted Stock Units shall
continue to vest as if the Participant had continued in Service through the
Vesting Date; provided, however, that (i) if the Participant’s Service
terminates due to the Participant’s Voluntary Retirement prior to the date of a
Qualifying Change in Control that occurs after the Date of Grant, the Restricted
Stock Units shall become 100% vested as of the date of the Qualifying Change in
Control and (ii) if the Participant’s Service terminates due to the
Participant’s Voluntary Retirement after the date of a Qualifying Change in
Control that occurs after the Date of Grant, the Restricted Stock Units to the
extent outstanding shall become 100% vested as of the date of such termination;
and
(c) if within two (2) years following a Change in Control that occurs after the
Date of Grant, the Participant’s Service as an employee is involuntarily
terminated by the Company (or successor thereto, or a Parent or Subsidiary),
whether or not for Cause, the Restricted Stock Units to the extent outstanding
shall become 100% vested as of the date of such cessation of Service.
4.
Forfeiture of Restricted Stock Units. If at any time the Participant ceases
Service for any reason other than death, Disability or Voluntary Retirement
during the Vesting Period, the Restricted Stock Units shall be forfeited by the
Participant and deemed canceled by the Company and the Participant shall
thereupon cease to have any right or be entitled to receive any Shares under
those forfeited Restrict Stock Units.

5.
Rights of Participant. The Participant shall not have the rights of a
stockholder of the Company with respect the Shares represented by the Restricted
Stock Units, including, without limitation, the right to vote the Shares
represented by the Restricted Stock Units, unless and until such Shares have
been delivered to the Participant in accordance with Paragraph 9.

6.
Dividend Equivalents. The Participant shall not receive cash dividends on the
Restricted Stock Units, but instead shall, with respect to each Restricted Stock
Unit, be entitled to a cash payment from the Company determined on each cash
dividend payment date with respect to the Shares with a record date occurring at
any time following the Date of Grant but prior to the date that the Shares
represented by the Restricted Stock Units are delivered to the Participant in
accordance with Paragraph 9. Such cash payment shall be equal to the dividend
that would have been paid on the Share represented by each Restricted Stock Unit
had the Share been issued and outstanding and entitled to the dividend. Cash
payments for each cash dividend payment date with respect to the Shares with a
record date occurring prior to the date that the Shares represented by the
Restricted Stock Units vest are delivered to the Participant in accordance with
Section 9 shall be accrued until such delivery date and paid to the Participant
at the same time delivery of the Shares represented by the Restricted Stock
Units is made to the Participant in accordance with Section 9, subject to
applicable withholding. However, no such dividend equivalent payments shall be
paid if the Participant does not vest in the Restricted Stock Units.

7.
Notices. Any notice to the Company provided for in this instrument shall be
addressed to the Compensation Committee at 1300 Morris Drive, Chesterbrook, PA
19087, and any notice to the Participant shall be addressed to such Participant
at the current address shown on the payroll of the Company, or to such other
address as the Participant may designate to the Company in writing. Any notice
shall be delivered by hand, sent by overnight courier or telecopy or enclosed in
a properly sealed envelope



2



--------------------------------------------------------------------------------




addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.
8.
Securities Laws, etc. The Administrator may from time to time impose any
conditions on the Restricted Stock Units, and the Shares represented by the
Restricted Stock Units, as it deems necessary or advisable to ensure that the
Plan and this Award satisfy the conditions of Rule 16b-3, and that such Shares
are issued and resold in compliance with the Securities Act of 1933, as amended.
The Company may require that the Participant represent that the Participant is
holding the Shares for the Participant's own account and not with a view to or
for sale in connection with any distribution of the Shares, or such other
representation as the Administrator deems appropriate.

9.     Delivery of Shares.
(a)
Notwithstanding any provision of this Award Agreement or the Plan to the
contrary (other than Section 11 and Section 14(b) hereof and Section 17 of the
Plan), the Shares represented by the Restricted Stock Units (or such other
consideration as permitted by Section 21(b) of the Plan) that have become
nonforfeitable shall only be delivered to or on behalf of the Participant (in
certificate or electronic form) on the earliest of:

(i)
the Vesting Date;

(ii)
the date that the Participant’s Service ceases due to the Participant’s death or
Disability;

(iii)
if the Participant’s Service as an employee is involuntarily terminated by the
Company (or successor thereto or Parent Subsidiary), whether or not for Cause,
within two (2) years following a Change in Control, the date of such
termination;

(iv)
the date of a Change in Control that occurs after the Date of Grant if such
Change in Control constitutes a Qualifying Change in Control and if the
Participant’s Service has terminated by reason of Voluntary Retirement on or
prior to the date of such Change in Control; or

(v)
if the Participant’s Service has not terminated by reason of Voluntary
Retirement on or prior to a Change in Control that occurs after the Date of
Grant, as of the earliest of (A) the date that the Participant’s Service
terminates by reason of Voluntary Retirement following such Change in Control,
(B) the date that the Restricted Stock Units become vested pursuant to Section
21(a) of the Plan or (C) the date that the Administrator exercises its
discretion to vest and deliver such Shares (or other consideration) to the
Participant pursuant to Section 21(b) of the Plan.

(b)
The Shares will be delivered without payment from the Participant and without
any legend or restrictions, except for such restrictions as may be imposed by
the Administrator, in its sole judgment, under Paragraph 8, provided that no
certificates for Shares will be delivered to the Participant until appropriate
arrangements have been made with the Company for the withholding of any Taxes
which may be due with respect to such Shares. The Company may condition delivery
of certificates for Shares upon the prior receipt from the Participant of any
undertakings which it may determine are required to ensure that the certificates
are being issued in compliance with federal and state securities laws.

(c)
The right to payment of any fractional Shares shall be satisfied in cash,
measured by the product of the fractional amount times the Fair Market Value of
a Share on the Vesting Date (or the date that the cessation of the Participant’s
Service due to the Participant’s death or Disability or other date on which the
Restricted Stock Units become vested under Section 3, if earlier) determined by
the Administrator.



3



--------------------------------------------------------------------------------




10.     Withholding Taxes.
(a)
The issuance of the Shares shall be subject to the collection of all applicable
Taxes. The Taxes may be paid in one or both of the following forms:

(i)    delivery of a check to the Company in the amount of such Taxes, or
(ii)
through a Share withholding procedure pursuant to which the Company will
withhold, at the time of such issuance, a portion of the Shares with a Fair
Market Value (measured as of the applicable issuance date) equal to the amount
of those Taxes; provided, however, that the amount of any Shares so withheld
shall not exceed the amount necessary to satisfy the Company’s required tax
withholding obligations using the minimum statutory withholding rates for
federal and state tax purposes that are applicable to supplemental taxable
income.

(b)
Notwithstanding the foregoing provisions of this Section 10, the employee
portion of the federal, state and local employment taxes required to be withheld
by the Company in connection with the vesting (or deemed vesting by reason of
the Participant being or becoming eligible for Voluntary Retirement) of the
Shares or any other amounts hereunder (the “Employment Taxes”) shall in all
events be collected from the Participant no later than the last business day of
the calendar year in which the Shares or other amounts vest (or are deemed
vested) hereunder. Accordingly, to the extent one or more vested Shares are
issued, or other amounts are distributed, in a year subsequent to the calendar
year in which those Shares or other amounts vest (or are deemed vested), the
Participant shall, on or before the last business day of the calendar year in
which the Shares or other amounts vest (or are deemed vested), deliver to the
Company a check payable to its order in the dollar amount equal to the
Employment Taxes required to be withheld with respect to those Shares or other
amounts. The provisions of this Section 10(b) shall be applicable only to the
extent necessary to comply with the applicable tax withholding requirements of
Code Section 3121(v).

(c)
The Company shall collect the Taxes with respect to each non-Share distribution
(including a dividend-equivalent payment) by withholding a portion of that
distribution equal to the amount of the applicable Taxes, with the cash portion
of the distribution to be the first portion so withheld.

11.     Special Forfeiture and Repayment Rules.
(a)
The Participant hereby acknowledges and agrees that in the event that the
Participant experiences a Triggering Event (as defined in the Plan and
including, without limitation, the occurrence of a breach by the Participant of
the non-competition or non-solicitation covenants set forth in Attachment A of
the Plan) and unless the Administrator or its delegate determines otherwise,
then:

(i)
any of the Restricted Stock Units (and related dividend equivalents) that remain
unvested as of the date the Administrator or its delegate determines that the
Participant has experienced a Triggering Event, and any Restricted Stock Units
(or related dividend equivalents) that have so vested but the Shares represented
by such Restricted Stock Units (or related dividend equivalents) have not yet
been delivered in accordance with Section 9, shall be immediately and
automatically forfeited; and

(ii)
if the Restricted Stock Units have vested and the Shares represented by such
Restricted Stock Units (and related dividend equivalents) have been delivered to
the Participant in accordance with Section 9 within the 12-month period
immediately prior to the date of the acts or omissions that gave rise to such
Triggering Event or anytime thereafter, within 10 days of receiving written
notice from the Company that a Triggering Event has occurred, the Participant
shall deliver to the Company a number of unrestricted Shares equal to the number
of Shares and any cash delivered to the Participant in respect of the Restricted
Stock Units (and related dividend equivalents) during such period; provided that
if, at the time delivery of the Shares



4



--------------------------------------------------------------------------------




by the Participant is required, the Participant cannot deliver a number of
unrestricted Shares equal to the number of Shares delivered to the Participant
in respect of the Restricted Stock Units during such period, in addition to the
delivery of the number of unrestricted Shares by the Participant at such time,
the Participant shall be required to pay to the Company an amount equal to the
product of the number of such Shares delivered to the Participant in respect of
the Restricted Stock Units during such period (less the number of Shares
contemporaneously delivered by the Participant to the Company), multiplied by
the Fair Market Value of one Share as of the date the Restricted Stock Units
became vested.
(b)
The Administrator shall determine in its sole discretion whether a Triggering
Event has occurred with respect to the Participant.

(c)
The Participant hereby acknowledges and agrees that the restrictions contained
in the Plan are being made for the benefit of the Company in consideration of
the Participant’s receipt of the Award. The Participant further acknowledges
that the receipt of the Award is a voluntary action on the part of the
Participant and that the Company is unwilling to provide the Award to the
Participant without including the restrictions contained in the Plan.

(d)
The Participant hereby consents to a deduction from, and set-off against, any
amounts owed to the Participant by the Company or its affiliates from time to
time (including, but not limited to, amounts owed to the Participant as wages,
severance payments or other fringe benefits) to the extent of the amounts owed
to the Company by the Participant under this Award Agreement.

(e)
The Special Forfeiture and Repayment Rules provisions of this Award Agreement
and the Plan are in addition to, not in lieu of, any other obligation and/or
restriction that the Participant may have with respect to the Company, whether
by operation of law, contract, or otherwise, including, without limitation, any
non-competition and non-solicitation obligations contained in an employment
agreement entered into by and between the Participant and the Company or any of
its affiliates.

(f)
The Participant hereby further agrees that the Participant and this Award shall
be subject to the Incentive Compensation Restriction and Financial Recoupment
Program of the Company’s Corporate Integrity Agreement, to the extent
applicable, and any applicable clawback, recoupment or other similar policy that
the Company adopts (each, a “Policy”), and the Participant acknowledges and
agrees that the Award (and related dividend equivalents) hereunder granted, the
Shares issued or to be issued and/or amounts paid or to be paid hereunder and/or
amounts received with respect to any sale of such Shares, shall be subject to
potential cancellation, recoupment, rescission, payback or other action in
accordance with the terms of such Policy. The Participant agrees and consents to
the Company’s application, implementation and enforcement of (i) any such Policy
established by the Company that may apply to the Participant and (ii) any
provisions of applicable law relating to cancellation, rescission, payback or
recoupment of compensation, and expressly agrees that the Company may take such
actions as are necessary to effectuate such Policy or applicable law without
further consent or action being required by the Participant. To the extent that
the terms of this Agreement and such Policy conflict, the terms of such Policy
shall prevail.

12.
Transferability. The Restricted Stock Units (and the underlying Shares (and
related dividend equivalents)) may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant other
than by will or by the laws of descent and distribution, and any purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance not
permitted by this Section 12 shall be void and unenforceable. However, any
Shares (and related dividend equivalents) which vest hereunder but otherwise
remain unissued at the time of the Participant’s death, shall be issued to the
Participant’s designated beneficiary or beneficiaries of this Award or in the
absence of such designated beneficiaries, pursuant to the provisions of the
Participant’s will or laws of descent and distribution.



5



--------------------------------------------------------------------------------




13.
Restrictive Covenants and Other Attachments. The Participant hereby agrees to
the Restrictive Covenants set forth in Attachment A of the Plan and acknowledges
and agrees to the provisions of Attachment B of the Plan.

14.     Section 409A.
(a)
It is the intention of the parties that the provisions of this Agreement shall,
to the maximum extent possible, be exempt from Code Section 409A. Accordingly,
to the extent there is any ambiguity as to whether one or more provisions of
this Agreement would otherwise contravene the requirements or limitations of
Code Section 409A and the Treasury Regulations applicable thereunder, then those
provisions shall be interpreted and applied in a manner that does not result in
a violation of the requirements or limitations of Code Section 409A and the
Treasury Regulations thereunder.

(b)
However, to the extent this Agreement should be deemed to create a deferred
compensation arrangement subject to the requirements of Code Section 409A, then
no Shares or other amounts which become issuable or distributable under this
Agreement by reason of the Participant’s cessation of Service shall actually be
issued or distributed to the Participant until the date of the Participant’s
separation from service within the meaning of Treasury Regulation 1.409A-1(h) or
as soon thereafter as administratively practicable, but in no event later the
fifteenth day of the third calendar month following the date of such separation
from service, unless a delayed commencement date is otherwise required pursuant
to Section 14(c).

(c)
No Shares or other amounts which become issuable or distributable under this
Agreement by reason of the Participant’s separation from service shall actually
be issued or distributed to the Participant prior to the earlier of (i) the
first day of the seventh (7th) month following the date of such separation from
service or (ii) the date of the Participant’s death, if the Participant is
deemed at the time of such separation from service to be a specified employee
under Treasury Regulation 1.409A-1(i), as determined by the Administrator in
accordance with consistent and uniform standards applied to all other Code
Section 409A arrangements of the Company, and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). The deferred Shares or other distributable amount shall be
issued or distributed in a lump sum on the first day of the seventh (7th) month
following the date of the Participant’s separation from service or, if earlier,
the first day of the month immediately following the date the Company receives
proof of the Participant’s death. In no event shall the Participant have the
right to determine the calendar year in which any such issuance or distribution
is to occur.

15.     Miscellaneous.
(a)
The Award granted hereunder shall not confer upon the Participant any right to
continue in Service and shall not interfere in any way with the right of the
Company (or any Parent or Subsidiary) to terminate the Participant’s Service at
any time. The right of the Company (or any Parent or Subsidiary) to terminate at
will the Participant’s Service at any time for any reason is specifically
reserved.

(b)
The Award granted hereunder is subject to the approval of the Plan by the
shareholders of the Company to the extent that such approval (i) is required
pursuant to the rules and regulations of the New York Stock Exchange, or (ii) is
required to satisfy the conditions of Rule 16b-3.

(c)
The Participant acknowledges that the Company has not advised the Participant
regarding the Participant’s tax liability in connection with the grant or
vesting of the Restricted Stock Units (and related dividend equivalents) or the
delivery of the Shares represented by the Restricted Stock Units (and related
dividend equivalents). The Participant is not relying on any statements or
representations of the Company or any of its agents in regard to such liability.
The Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s own tax liability that may arise as a result
of the transactions contemplated by this Award Agreement.



6



--------------------------------------------------------------------------------




(d)
The validity, performance, construction and effect of this Award shall be
governed by and determined in accordance with the law of the State of Delaware,
without giving effect to conflicts of laws principles thereof.

(e)
Except to the extent otherwise provided in this Agreement, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns and the Participant, the Participant’s assigns,
the legal representatives, heirs and legatees of the Participant’s estate and
any beneficiaries of the Award designated by the Participant.

(f)
This Agreement shall not in any way affect the right of the Company to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.

(g)
The Participant has received a copy of the Plan, a copy of which is attached
hereto, has been provided with the opportunity to read the Plan and is familiar
with the terms and provisions thereof and hereby accepts this Award subject to
all of the terms and provisions of this Award Agreement and the Plan, including,
without limitation, the Special Forfeiture and Repayment Rule provisions of the
Plan. The Participant hereby acknowledges the receipt of the prospectus for the
Plan, a copy of which is attached hereto. All decisions or interpretations of
the Administrator upon any questions arising under the Plan or this Award
Agreement shall be binding, conclusive and final.

16.
GRANT ACCEPTANCE. YOU MUST ACCEPT THE TERMS OF THIS AWARD AGREEMENT WITHIN 60
DAYS OF RECEIPT IN ACCORDANCE WITH THE PROCEDURES SPECIFIED BY THE COMPANY. IF
YOU DO NOT ACCEPT THE TERMS AS INSTRUCTED, THIS AGREEMENT WILL AUTOMATICALLY,
WITHOUT FURTHER ACTION OF THE COMPANY OR THE ADMINISTRATOR, TERMINATE AND THE
AWARD WILL BE FORFEITED AT MIDNIGHT ON THE 60TH DAY. ACCEPTANCE OF THIS AWARD
AGREEMENT CONSTITUTES YOUR CONSENT TO ANY ACTION TAKEN UNDER THE PLAN AND THIS
AWARD AGREEMENT AND YOUR AGREEMENT TO BE BOUND BY THE COVENANTS AND AGREEMENTS
CONTAINED IN ATTACHMENT A AND ATTACHMENT B OF THE PLAN.



IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Award Agreement effective as of the Date of Grant.


AMERISOURCEBERGEN CORPORATION


                        




7

